Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 04/14/2021 has been considered by the Examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on 02/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,382,170 and U.S. Patent No. 10,652,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 20 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-10) filed on 02/07/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 02/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…a hybrid automatic repeat request (HARQ) process identifier offset; and 
	a number of uplink periodic resource allocation HARQ processes;
	determining a HARQ process identifier for a current transmission time based on a sum of the HARQ process identifier offset and a value determined by the number of uplink periodic resource allocation HARQ processes; and
	receiving a transport block associated with a HARQ process identified by the HARQ process identifier.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 11, In addition to Applicant’s amendments and remarks filed on 02/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…a hybrid automatic repeat request (HARQ) process identifier offset; and 
	a number of uplink periodic resource allocation HARQ processes;
	determine a HARQ process identifier for a current transmission time based on a sum of the HARQ process identifier offset and a value determined by the number of uplink periodic resource allocation HARQ processes; and
	receive a transport block associated with a HARQ process identified by the HARQ process identifier.”, in conjunction with other claim elements as recited in claim 11, over any of the prior art of record, alone or in combination.
	Regarding claim 20, In addition to Applicant’s amendments and remarks filed on 02/07/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…a hybrid automatic repeat request (HARQ) process identifier offset; and 
	a number of uplink periodic resource allocation HARQ processes; 
	determine a HARQ process identifier for a current transmission time based on a sum of the HARQ process identifier offset and a value determined by the number of uplink periodic resource allocation HARQ processes; and
	receive a transport block associated with a HARQ process identified by the HARQ process identifier.”, in conjunction with other claim elements as recited in claim 20, over any of the prior art of record, alone or in combination.
Therefore, claims 1-29 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645